MEMORANDUM **
Carlos Humberto Orantes-Arriaga appeals the district court’s denial of his motion for resentencing under 18 U.S.C. § 3582. We remand with instructions to dismiss for lack of jurisdiction. Because the parties are familiar with the facts and proceedings below, we do not recite them here.
Even though Amendment 505 retroactively lowered the offense level that applied to Orantes, the sentencing range that would have applied to him — automatic life imprisonment — remained the same. Therefore, § 3582(c)(2), which creates jurisdiction where the “sentencing range” has been lowered, did not confer jurisdiction on the district court to resentence in this case. See also U.S.S.G. § 1B1.10 (a) (tying resentencing to the “guideline range applicable to [the] defendant”).
Accordingly, this matter is remanded to the district court with instructions to dismiss for lack of jurisdiction.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.